Title: To Thomas Jefferson from William Short, 8 July 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia July 8—08
                  
                  I write on the first moment of recieving yours of the 6th. The injunction there as to preliminary steps shall be obeyed. Mr. Lewis left this yesterday morning for Washington—of course you have the result of the Osage—I hope the decision will not be that I am to go in the vessel you allude to—It has been said that it is a small vessel—I have never seen any thing respecting it except the Government advertisement—but I heard, I think, that it was a schooner—If my arrival can be of any importance, I hope & pray that I may go in a good vessel—I am so bad a sailor at best that I should be totally unfit for service otherwise.    If it is absolutely necessary that the vessel advertised should go, would it not be possible to have another taken up here, say for the month of August?—In the mean time I will begin this day my preparations—not a moment you may rest assured shall be lost—& I promise beforehand all the activity, zeal & small abilities which I possess.    With the sentiments you have so long known of respect & affection I am, my dear Sir, your friend & servant
                  
                     W Short 
                     
                  
               